number release date uil general litigation bulletin department of the treasury internal_revenue_service 2iilfh cid ri cid klhi cid rxqvho 7klv xoohwlq lv iru lqirupdwlrqdo sxusrvhv w lv qrw d gluhfwlyh bulletin no november court allows equitable_tolling in wrongful_levy actions bad news good news but not in this case the service levied on the taxpayer’s wages receiving from the taxpayer’s company the amount of the taxpayer’s retirement benefits a year later the taxpayer pled guilty to multiple criminal charges and was ordered to pay restitution to his company with the taxpayer in jail the company sought a refund of the amount previously levied by the government so as to satisfy the restitution order however the action under sec_7426 was brought beyond the statute_of_limitations for wrongful_levy under sec_6532 the company argued that under the circumstances the limitations_period should be equitably tolled in becton-dickinson and company v wolckenhauer u s dist lexis d n j date the court found the possibility of equitable_tolling had not been foreclosed by the supreme court’s decision in 519_us_347 in brockcamp the supreme court found that sec_6511 the statute_of_limitations applicable to tax_refund claims was not subject_to equitable_tolling the new jersey court however found none of the controlling elements of brockcamp present in this case first the court held that sec_6532 does not contain detailed and technical language as does sec_6511 second sec_6532 does not contain substantive limitations on the amount of recovery third the court found little risk of overburdening the service with administrative and legal claims under sec_6532 the court concluded that sec_6532 was an ordinary statute_of_limitations subject_to equitable_tolling under 498_us_89 however the court decided that the company’s actions did not warrant equitable relief noting that equitable relief is an extraordinary remedy the court found that the company failed to pursue its right to an extension of the limitations_period under sec_6532 by virtue of its failure to actively and diligently pursue available judicial and statutory remedies the company was not entitled to equitable_tolling of the statute_of_limitations the court noted that equitable_tolling would be precluded under sec_6532 bulletin no november the court went on to rule that the company would not have prevailed on the merits of its claim the court found that although the restitution order gave the company a right to receive money it did not confer specific possessory rights in the levied retirement_funds further any such right would be inferior to the government’s prior interest secured_by its notice_of_levy finally there was no issue that the government’s levy was wrongful in that the taxpayer owned the pension funds and owed taxes to the government levy wrongful first circuit affirms service’s decision but not its position good news bad news in fredyma v lake sunapee bank u s app lexis 1st cir date unpublished the first circuit upheld the district court’s favorable decision but chose to affirm on different grounds which may be less favorable to the service in future cases in fredyma v united_states slip op 96-477-sd d n h date the lower court had dismissed the taxpayer’s claim for damages arising from the service’s levy of a bank account into which worker’s compensation benefits had been deposited the service argued that sec_6334 only protects benefits that are payable not those already paid the district_court found the service’s interpretation reasonable and decisive of the issue on appeal the first circuit in an unpublished opinion agreed that the service’s interpretation was reasonable and that therefore the taxpayer had no basis for recovery under sec_7433 which provides relief only for reckless or intentional conduct in violation of law however the court_of_appeals expressly voiced no opinion as to whether or not the service’s interpretation of sec_6334 was correct see also cathey v united_states digested below levy exempt_property bankruptcy code cases automatic_stay sec_362 in re holden bankr lexis bankr d vt date unpublished - without requesting relief from the automatic_stay the service froze tax_refund debtors intended to use to pay current bills the court found that the debtors could claim damages for emotional distress and could present medical evidence to prove their claim bankruptcy code cases chapter reorganization confirmation of plan pre-petition priority taxes united_states v tm building products inc u s dist lexis s d fla date - service objected to classification of its claims as secured under debtor’s plan_of_reorganization which would be paid when funds are available rather than priority claims payable within six years the court found the government had recorded tax_liens against the debtor prior to the bankruptcy and thus its claims were secured bulletin no november bankruptcy code cases chapter discharge hardship discharge - non-dischargeable taxes in re anderson aftr2d bankr w d va date - trust_fund_taxes are not dischargeable when a chapter debtor receives a hardship discharge under b c b bankruptcy code cases cram-down in plan in re nunez bankr lexis bankr m d fla date - chapter debtor may propose full payment of the secured portion of a tax claim and avoid the tax_lien on the unsecured portion the court found b c sec_506 controlling over sec_6325 and dismissed the service’s argument that the tax_liens should not be released until all plan payments are completed bankruptcy code cases exceptions to discharge no late or fraudulent_returns in re barber bankr lexi sec_1388 bankr n d ind date - taxpayer failed to file income_tax return so the service filed a substitute return under b c a b i a substitute return does not constitute the filing of a return and consequently the debtor’s tax_liability is nondischargeable bankruptcy code cases jurisdiction of the bankruptcy court in re 156_f3d_86 1st cir - bankruptcy court determined that justice_department lawyers were not responsive to discovery requests and ordered sanctions in an opinion that personally denigrated the attorneys the district_court reversed the award of monetary sanctions but added its own unflattering comments the attorneys appealed the lower court’s description of their conduct but the first circuit declined to vacate the lower court’s factual findings the appeals court wary of inviting litigation over judicial commentary found a judge’s derogatory comments about a lawyer’s conduct without more do not constitute an appealable sanction bankruptcy code cases liens in re 225_br_657 e d wis - debtor was receiving disability benefits which service levied on prior to debtor’s filing bankruptcy the court held that when a debtor has an unqualified right to receive certain payments prior to the date on which he files bankruptcy the right to receive those future payments constitutes a right to property acquired pre-petition such a right to property is subject_to the service’s pre-petition tax_lien under sec_6321 even if the underlying tax is discharged bankruptcy code cases statute_of_limitations multiple petitions in re 224_br_577 bankr w d la - debtors were assessed taxes in july and made an offer_in_compromise in october debtors then filed an amended offer in may and the service rejected the offer in august debtors appealed the rejection in september which appeal bulletin no november was denied in february debtors then filed for ch bankruptcy in april and received a discharge in july for purposes of the timeframe established by b c sec_507 the court found the debtor’s amended offer was not filed within the day period and so could not extend the period as to the original offer the court held it was rejected in august and that the debtors’ appeal did not revive the rejected offer consequently the debtors’ taxes were discharged bankruptcy code cases trustee’s avoidance of transfers in re bakersfield westar inc bankr lexi sec_1346 b a p 9th cir date - pre-petition revocation of a corporation’s subchapter_s_election is a transfer that a bankruptcy trustee may avoid if fraudulent under b c the court rejected the service’s argument that because the election has no present_value the election is not an interest of the debtor in property finding the ability not to pay taxes has value to the estate further the court held that the bankruptcy trustee has the power under b c a to avoid an otherwise irrevocable election under the i r c citing in re russell 927_f2d_413 8th cir damages suits for against u s unauthorized collection sec_7433 gary v united_states u s dist lexis e d tenn sept - service seized taxpayer’s business vehicle taxpayer asked service to return the vehicle contending service failed to provide days notice under sec_6331 and that the truck was essential to the taxpayer’s business the service refused and the business failed the taxpayer then sued under sec_7433 in deposition the revenue_officer testified he thought a collection quota was in place and that the revenue_officer had been disciplined for being too easy on another taxpayer just prior to the seizure the taxpayer then moved to produce the revenue officer’s personnel file the court ordered production of the file subject_to a protective_order finding the potential relevancy of the file information as to whether the revenue_officer had unlawfully seized other_property outweighed privacy_act concerns levy exempt_property cathey v united_states aftr2d s d tex date - lump sum worker’s compensation benefits deposited into widow’s bank account were not exempt from tax levy sec_6334 exempts workmen’s compensation benefits payable to a taxpayer but because benefits already had been paid out those benefits were not exempt from levy levy wrongful city view trust v hutton u s dist lexis d wyo date - husband and wife established irrevocable_trust which later purchased residential property that now is their home service filed nftl against the property for taxes owed by the couple who in turn filed a wrongful_levy suit against the service the court distinguished a tax levy from a tax_lien dismissing the couple’s sec_7433 action as premature the court further found the trust lacked standing under bulletin no november sec_7433 as third parties are limited to actions under sec_7426 finally the couple’s quiet title action was dismissed because the court ‘s factual findings established the trust as the nominee of the couple levy wrongful liens action to quiet title entenmann’s inc v united_states slip op no 97cv623 d neb date - in november service recorded a tax_lien and levied on taxpayer’s funds held by a bank in february creditor obtained judgment against taxpayer and served bank with a garnishment summons when the summons was unsuccessful the judgment creditor filed a quiet title action against the service in december the court held that a civil suit for wrongful_levy under sec_7426 a is a third party’s exclusive remedy and so dismissed the quiet title action further the court found that by issuing its notice_of_levy the service took constructive possession of the taxpayer’s assets thus even if the notice_of_federal_tax_lien was not properly recorded the judgment creditor could not prime its lien against previously levied property finally the court held the government’s secret_lien prevailed over the judgment creditor’s lien because under nebraska law the judgment creditor’s lien could only be perfected and thus choate after seizure seizure could not occur since the government already had constructive possession of the assets liens when lien arises united_states v brumfield u s dist lexis m d la date - an individual made a valid renunciation of his interest in his mother’s estate under louisiana law thus under the majority acceptance-rejection theory 120_f3d_592 5th cir the federal tax_liens should not attach however because the individual tacitly accepted the succession by renouncing in favor of another heir the tax_liens would be valid penalties failure to collect withhold or pay over responsible_officer united_states v tarlow u s dist lexis e d n y date - taxpayer was officer and director of security guard business with ownership_interest although taxpayer ran business for several months while ceo was incapacitated by the time that the trust_fund_taxes went unpaid taxpayer was not active in day-to-day management did not hire or fire employees did not make decisions regarding payment of debts or taxes nor did he exercise control_over bank accounts or have check signing authority consequently taxpayer was not a responsible_person under sec_6672 priority insolvency u s c straus v united_states u s dist lexis n d ill date - under the insolvency statute federal tax_liens have priority to the assets of an insolvent corporation over earlier filed state tax_liens where the state did not have title to or possession of the assets bulletin no november summonses defenses to compliance united_states v henkell u s dist lexis e d cal date - the court found a trustee in civil contempt for failure to produce documents pursuant to an administrative_summons the court found that voluntary relinquishment of documents is no defense to a summons
